Citation Nr: 1028730	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1999 to March 2000, 
and from October 2003 to February 2005, including combat service 
in Iraq for which he was awarded the Combat Infantryman Badge.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from August 2005, October 2005 and December 
2005 rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Little Rock, Arkansas.  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in April 2007.  A transcript of the 
hearing has been associated with the claims file.  

In February 2008, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  

The issue of entitlement to a higher initial rating for the 
service-connected PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability for VA 
purposes related to in-service, combat-related acoustic trauma.

2.  A left shoulder disability was noted at the Veteran's service 
entrance, and the disorder underwent an increase in severity 
during service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
preexisting left shoulder disorder was aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for 
bilateral hearing loss and a left shoulder disorder, which 
represents a complete grant of the benefits sought on appeal.  As 
such, no discussion of VA's duty to notify and assist is 
necessary with regard to those two claims.

The Veteran contends that service connection is warranted for 
bilateral hearing loss and a left shoulder disorder.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In the case of a Veteran who engaged in combat with the enemy in 
a period of war, lay evidence of in-service incurrence or 
aggravation of a disease or injury shall be accepted if 
consistent with the circumstances, conditions, or hardships of 
such service, notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 
389, 392-94 (Fed. Cir. 1996).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Bilateral Hearing Loss

Upon review, the Board finds that by extending the Veteran the 
benefit of the doubt, service connection is warranted for 
bilateral hearing loss.  

With specific regard to claims of service connection for hearing 
loss, service connection may be granted where there is credible 
evidence of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service (as opposed to intercurrent 
causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or greater, or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  Also, the threshold for normal 
hearing is between 0 and 20 decibels, and higher threshold shows 
some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

Here, the Veteran testified during his August 2007 Board hearing 
that he was exposed to loud noise during service in Iraq, where 
he rode in a vehicle as an automatic weapons gunner.  As such, he 
also had close encounters nearly every day involving grenades, 
rocket-propelled grenade blasts, and vehicle bomb explosions.  He 
had hearing protection, but did not often use it because he was 
in an infantry unit involved in close-quarters combat.  Hearing 
protection was discouraged due to the need for better 
communication.

The Veteran's official service records show that he was awarded 
the Combat Infantry Badge (CIB) for his combat service in Iraq 
from March 2004 to November 2004.  Accordingly, the circumstances 
of his service are consistent with exposure to significant noise 
during combat.  Therefore, he is presumed to have had acoustic 
trauma during service.  See 38 U.S.C.A. § 1154(b); Hensley, 5 
Vet. App. at 159.

Moreover, at the time of his January 2005 service separation 
examination, an audiological evaluation showed hearing threshold 
acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30 
35
40
35
30
LEFT
15
20
35
40
40

(Speech recognition scores were not provided.)

Accordingly, the Veteran is shown at service separation to have 
had impaired hearing considered a disability for VA purposes 
under 38 C.F.R. § 3.385.  

Subsequent to his February 2005 service separation, the Veteran 
underwent two VA examinations.  During the first examination, in 
June 2005, the VA examiner performed audiometric testing, but 
found that the pure tone thresholds were unacceptable for rating 
purposes due to poor inter-test reliability.  

On the recommendation of the first VA examiner, the Veteran 
underwent a second VA audiological examination in September 2005.  
The VA audiologist cited the in-service audiogram results and the 
Veteran's report of noise exposure during service.  Then, the VA 
audiologist reported hearing threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 25
25
25
20
25
LEFT
20
25
20
25
25

Speech recognition scores were 96 percent right ear and 100 
percent left ear.  The VA audiologist diagnosed hearing within 
normal limits, and then opined that the Veteran's audiometric 
results are not suggestive of noise induced hearing loss.

In summary, the Veteran is shown to have had acoustic trauma 
during combat service in Iraq.  His hearing acuity shown at 
service separation meets the requirements to be considered a 
disability for VA purposes under 38 C.F.R. § 3.385.  Accordingly, 
the evidence is at least in a state of relative equipoise in 
showing that he has an injury in service and a current 
disability.  See, e.g., Hampton v. Gober, 10 Vet. App. 481, 482 
(1997) (finding that a separation examination showing a diagnosis 
of a bilateral knee disorder represented evidence of a current 
disability and a nexus to service). 

To the extent the September 2005 VA examiner found that the 
Veteran's hearing acuity did not meet the requirements to be 
considered a disability for VA purposes, the requirement of a 
current disability is met if a disability is diagnosed at any 
time during the pendency of an appeal.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  Here, the Veteran filed 
his claim in April 2005, which was within two months of his 
service separation.  If a claim is filed within one year of a 
Veteran's service separation, the effective date of any award of 
service connection is the day following separation from active 
service.  See 38 C.F.R. § 3.400(b)(2).  In other words, the Board 
considers that the Veteran's claim of service connection for 
bilateral hearing loss has been pending since his service 
separation.  Accordingly, by extending him the benefit of the 
doubt, his hearing loss disability, which was found at service 
separation, is considered to have been diagnosed during the 
pendency of this appeal.  

For these reasons, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
bilateral hearing loss was as likely as not incurred during his 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  

Left Shoulder Disorder

The Board also finds that the evidence is at least in a state of 
relative equipoise in showing that service connection is 
warranted for a left shoulder disability.  

The Veteran testified at his August 2007 Board hearing that he 
broke his collarbone prior to his service entrance.  A Veteran is 
presumed to have been sound upon entry into active service, 
except as to conditions noted at the time of the acceptance, 
examination, or enrollment, or where clear and unmistakable 
evidence demonstrates that the condition existed before 
acceptance and enrollment and was not aggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004)

Here, consistent with the Veteran's Board hearing testimony, a 
shoulder disorder is clearly "noted" in his September 1997 
entrance examination report.  Specifically, the service entrance 
examination notes "Scar, lef right shoulder, NCD."  This notation 
indicates that the original finding was a scar of the left 
shoulder.  "Left" was then struck out and changed to "right."  
Nonetheless, the Veteran himself noted on a self-report of 
medical history that he had broken his left clavicle at age 16 or 
17.  The reviewing physician indicated "L. clavicle fx."  
Accordingly, despite the clerical error on the entrance 
examination report, the Board finds that a left shoulder disorder 
was noted at the time of the Veteran's entrance into service.  
Therefore, he is not entitled to the presumption of soundness.  
See 38 C.F.R. § 3.303(c); 38 C.F.R. § 3.304(b).  

The remaining issue is whether the preexisting left shoulder 
disorder was aggravated by the Veteran's active service.  A 
preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  A Veteran has the burden of showing that there was 
an increase in disability.  See Wagner, 370 F.3d at 1096.  
Aggravation of a preexisting injury may not be conceded where the 
disability underwent no increase in severity during service, on 
the basis of all the medical evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  

In this regard, the STR shows that the Veteran in October 1999 
sought treatment for complaints of left shoulder pain for three 
days after lifting weights.  (The Board points out that this was 
one month after his service entrance.)  He was diagnosed with 
left shoulder muscle strain.  Subsequently, the Veteran continued 
to intermittently seek treatment for left shoulder pain 
throughout his two active service periods.  Most importantly, 
while deployed to Iraq, he sought treatment in April 2004 for 
complaints of acute exacerbation of chronic left shoulder pain.  
Physical examination showed obvious mild malunion of the 
clavicle, his range of motion was decreased, and Neer's and 
Hawkin's signs tests were positive.  The assessment was chronic 
shoulder impingement.  Subsequent follow-up notes show that he 
complained of injury his left shoulder when he fell off a vehicle 
while trying to get down.  On follow-up in May 2004, the 
assessment was left shoulder pain secondary to soft tissue 
injury/contusion.  

In connection with the Veteran's present claim, a VA examiner 
reviewed this information in October 2009, and opined that 
although the Veteran had a left shoulder disorder preexisting his 
service entrance, the subsequent hyperextension/contusion injury 
in Iraq caused a chronic worsening and increase in severity of 
the disorder.  The Board points out that the VA examiner did not 
have the Veteran's STR available for review in October 2009.  In 
a January 2010 addendum, however, the VA examiner indicated that 
after reviewing the STR, his opinion was unchanged.  

The Board finds, in light of this evidence, that the Veteran is 
entitled to the presumption of aggravation.  He had a left 
shoulder disorder preexisting his service entrance, but he was 
injured during service and then diagnosed with chronic left 
shoulder pain.  Moreover, the October 2009 VA examiner found that 
the in-service injury represented an increase in severity of the 
disability.  The record contains no indication that the increase 
in disability is due to the natural progress of the disease.  
Accordingly, the presumption of aggravation is not rebutted.  See 
38 C.F.R. § 3.306(a).  

In conclusion, the Board finds the evidence to be at least in a 
state of relative equipoise in showing that a left shoulder 
disorder was as likely as not aggravated by the Veteran's active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for a left shoulder disorder is granted.  



REMAND

Upon review, the Board finds that the claim for a higher initial 
rating for the service-connected PTSD must be remanded.  

The Board previously remanded the matter in February 2008.  A 
remand by the Board confers upon a claimant, as a matter of law, 
the right to compliance with the remand orders.  Where the 
Board's remand orders were not substantial complied with upon 
remand, the Board itself errs in failing to insure compliance; in 
such situations the Board must remand the matter back to RO for 
further development.  Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. Principi, 13 Vet. App. 141, 146-47 (1999).  

Here, the Board's February 2008 remand directed the RO to, in 
part, obtain and associate with the claims file all pertinent, 
outstanding treatment records.  Subsequent to the Board's remand, 
the RO issued a supplemental statement of the case (SSOC) in May 
2010.  The SSOC shows that the Veteran had treatment at the VA 
Little Rock mental health clinic (MHC) from December 2005 through 
November 2009.  The February 2008 remand also directed the RO to 
contact the Veteran and ask that he complete an authorization for 
release of medical records for treatment records from St. Mary's 
Regional Medical Center.  A VCAA notice letter sent to the 
Veteran in October 2008 indicates that the VA treatment records 
and the St. Mary's Regional Medical Center records were received 
by the RO.  They are not, however, currently associated with the 
claims file.  Accordingly, the Board may not find that there was 
substantial compliance with the February 2008 Board remand 
directives.  Therefore, the matter must be remanded to the RO.

The February 2008 remand also directed the RO to schedule the 
Veteran for a contemporaneous VA examination to assess the 
current nature, extent and severity of his PTSD symptoms.  The 
claims file shows that the Veteran scheduled for VA examinations 
in January 2010 and April 2010.  The RO sent the Veteran notice 
letters at numerous different mailing addresses to inform him of 
the VA examinations, but he failed to appear at each examination.  
In the normal course of events, it is the burden of a Veteran to 
keep VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of VA to turn up heaven and earth to 
find him.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  
Nonetheless, the Board finds that the AMC/RO, upon remand, should 
undertake further efforts to attempt to locate the Veteran and 
scheduled him for a VA examination to assess the current nature, 
extent and severity of his PTSD symptoms.  

The Board reiterates to the Veteran that failure to report to the 
scheduled examination without good cause may result in denial of 
the claim.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death of 
an immediate family member.  See 38 C.F.R. § 3.655.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy of the 
examination notice(s) sent to him by the pertinent VA medical 
facility at which the examination was to take place.  

Accordingly, the matter is REMANDED for the following action:

1. The RO should review the entire record and 
ensure that all treatment records previously 
obtained by VA have been associated with the 
claims file.  If there are any outstanding, 
pertinent records, the RO should send the 
Veteran a letter requesting that he provide 
the names, addresses, and approximate dates 
of treatment for all health care providers 
who may have additional records pertinent to 
his claim.  Unless previously obtained, the 
Veteran should be specifically asked to 
complete an authorization for release of 
medical records for the treatment he received 
from St. Mary's Regional Medical Center.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
pertinent records identified by the Veteran 
not already associated with the claims file.  
The RO should also obtain all of the 
Veteran's outstanding VA treatment records.  
All records obtained must be associated with 
the claims file.  Further, all attempts to 
procure any identified records must be 
documented in the claims file and, if any 
records cannot be obtained, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of any 
unsuccessful efforts in order to allow him 
the opportunity to obtain and submit those 
records for VA review.

3.  After completing any development and/or 
development warranted by a complete review of 
the record, the RO should schedule the 
Veteran for an appropriate VA examination to 
determine the nature and severity of the 
service-connected PTSD.  

The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner should review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  

Then, based on the examination results and 
record review, the examiner should provide an 
assessment of the current nature and severity 
of the Veteran's service-connected PTSD.  The 
examiner is specifically asked to comment as 
to the extent to which the Veteran's PTSD 
symptoms interfere with his ability to work.  
The examiner should also estimate the 
Veteran's Global Assessment of Functional 
(GAF) score.  

The VA examiner, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale for 
all opinions and conclusions reached.  The 
examiner is asked to express all medical 
findings in terms conforming to the 
applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Also, 
specific references to the Veteran's claims 
file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate. 

4. After completing all requested action, 
plus any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded claim in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


